Exhibit 10.30
BLAKE W. KRUEGER
SEPARATION AGREEMENT
FIRST AMENDMENT
This First Amendment (the “First Amendment”) dated as of December 11, 2008,
amends the Separation Agreement (“Agreement”) entered into as of March 13, 2008,
by and between Blake W. Krueger (“Executive”) and Wolverine World Wide, Inc.
(“Company”).
RECITALS
A. The Agreement contains certain provisions relating to the Wolverine World
Wide, Inc. Supplemental Executive Retirement Plan (the “SERP”).
B. The Company’s Board of Directors approved amendments to the SERP to comply
with Internal Revenue Code Section 409A and to otherwise modify the provisions
of the SERP. The Company and the Executive want to amend the Agreement to
clarify that the benefits provided to the Executive under the Agreement with
respect to the SERP continue to apply with respect to the amended SERP.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
set forth below.
1. Section 1.2 of the Agreement is hereby deleted in its entirety and the
following provision substituted in its entirety as Section 1.2:
A separation payment equal to the Executive’s base monthly salary as of the
termination date multiplied by eighteen (18) (the “Separation Payment”), less
applicable tax and other withholdings required by law. The Company will pay the
Separation Payment in one lump sum payment within three (3) business days of the
termination date. If (1) the Company’s Board of Directors waive the Competitive
Activity covenant in Section 6.2 of the Wolverine World Wide, Inc. Supplemental
Executive Retirement Plan and Section 6.2 of the Wolverine World Wide, Inc. 409A
Supplement Executive Retirement Plan as provided for under Section 1.6 of this
Agreement, and (2) the Executive begins new employment with a Competing Business
within eighteen (18) months following the termination date, then for each month
during such eighteen (18) month period when Executive is employed with a
Competing Business, the Executive will repay to the Company the salary paid to
Executive by the Competing Business in such month up to (but not exceeding)
one-eighteenth of the Separation Payment less applicable tax and other
withholdings required by law. For purposes of this provision, a “Competing
Business” is (1) any of the fourteen companies included within the Company’s
“Peer Group” as defined and set forth in the Company’s three year plan prior to
the termination date, and (2) any business that is a direct competitor of a core
business of the Company.

 





--------------------------------------------------------------------------------



 



2. Section 1.6 of the Agreement is hereby deleted in its entirety and the
following provision substituted in its entirety as Section 1.6:
If the Company does not provide written notice to the Executive whereby the
Company completely waives and releases the Executive from the Competitive
Activity covenant set forth in Section 6.2 of the Wolverine World Wide, Inc.
Supplemental Executive Retirement Plan (“SERP”) and Section 6.2 of the Wolverine
World Wide, Inc. 409A Supplemental Executive Retirement Plan (“409A SERP”) and
any other non-compete or non-solicitation covenants applicable to the Executive
now or at any time in the future within forty-five (45) days of the termination
date, then the Company shall pay the Executive an additional amount equal to his
base monthly salary as of the termination date multiplied by thirty-six (36) in
a lump sum, less applicable tax and other withholdings required by law, within
fifty (50) days of the termination date. This Section 1.6 shall be in effect
through and shall terminate at the earlier of (1) the Executive’s voluntary
termination of employment not for “good reason” or the termination of the
Executive’s employment for “cause,” (2) the delivery of notice to the Executive
waiving and releasing him from the Competitive Activity covenants set forth in
Section 6.2 of the SERP and Section 6.2 of the 409A SERP, (3) the payment of the
lump sum amount in lieu of providing the waiver and release, or (4) 11:59 pm on
the Executive’s 60th birthday if the Executive is employed by the Company on
that date, after which this Section 1.6 shall no longer be in force and neither
the Company nor the Executive shall have any obligations or benefits under this
Section 1.6.
3. Except as explicitly amended by this First Amendment, all other provisions of
the Agreement remain in full force and effect.
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on its behalf by its duly authorized officer and Executive has executed the same
as of the day and year first above written.

            WOLVERINE WORLD WIDE, INC.
      By:   /s/ David T. Kollat         Title: Lead Director             
EXECUTIVE
      /s/ Blake W. Krueger       Blake W. Krueger   

 

2